Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Penny M. Wolfgang, J.], entered February 19, 2016) to review a determination of respondent Tina M. Stanford, Chairwoman, New York State Board of Parole. The determination revoked the parole of petitioner.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present — Centra, J.P., Peradotto, Curran, Troutman and Scudder, JJ.